Comegys, C. J.,
charged the jury: This is the first case in which an action has been brought in this Court by a married woman, living with her husband, in her own and sole name since the passage of the statute of 1873 in regard to married women.
The rule for the construction of statutes is—that unless words used in them have some special meaning in law, that is, technical meaning, they shall be taken to have been used in their ordinary sense or meaning, that sense in which they are usually understood in common *401speech. ¡Regarding the word family then in the “ Act for the protection of women” (Rev. Code, page 479, sec. 3) in this latter sense, for it has no technical meaning, we say to you that it means the household, or collection of persons, including husband, wife, children, lodgers, servants, residing together and receiving diet, lodging, etc., from a common supply, or source—and subject to rules for their government, as members of such household, with respect to such membership. Keeping this definition in mind, then what duties, other than those of a moral nature, devolved upon the plaintiff in this action with reference to the family of her husband ? She was his wife—her husband was the legal head of the family. It was her duty, as wife, to do and superintend the doing of all such acts and things as were necessary for the due and proper management of the domestic concerns of the household, so far as her ability enabled her, and the means supplied her by her husband were adequate for the purpose. This included among other things the keeping of the house in good and clean condition, the proper cooking and furnishing at reasonable hours of food for her husband and the children of the household, due attention to their wardrobe, and nursing and attention to them in sickness. It included also attention of the same kind to her boarder, with the exception of attention to her wardrobe and nursing her in her illness. No duty was upon her as the wife of her husband to do that. To attend to her ordinary wants as a healthy person (if she had been one) would have been part of her duty as wife; but to nurse her in her illness was no part of it. The duty of a wife is to her husband and children; it is not to a boarder, beyond supplying him or her with food ■ and lodging in good condition according to the price paid for such entertainment. She is no more bound to become the boarder’s nurse than she would be to become his or her physician if she have the requisite skill. ¡Nursing is a distinct occupation; and supplying a nurse to a sick boarder, is no part of the ordinary contract of boarding. If therefore the jury should be of opinion that the plaintiff was the nurse of the deceased, and that such deceased recognized her as such, and that her services in that respect were not gratuitous, but were to be paid for by her, or out of her estate, then the' plaintiff is entitled to recover such value as she has proved such services to have been worth. And in answer to the objection that if she can re*402cover anything, she cannot go back for more than three years from the time of bringing the suit, we say to you that if you find, from , the testimony, that recognition by the deceased of her indebtedness to the plaintiff, was made from time to time during the period for which the claim is made (five years), one of which was before three years from the 3d of September, 1880, had expired, and another within three years of the first time and a like time before the bringing of the suit (15th September, 1885), then there is no bar to the recovery for five years of services as nurse.
Verdict for plaintiff.